Order issued October      5- , 2012




                                              In The
                                (Court of Apprats
                         NMI!. Bistrirt of a'rxas at Dallas
                                       No. 05-12-00856-CV


                                    CHAN PARK, Appellant

                                                V.

                         EXXON MOBIL CORPORATION, Appellee


                                            ORDER

       We GRANT appellant' s October 3, 2012 second unopposed motion for an extension of time

to file a brief. Appellant shall file his brief on or before November 5, 2012. We caution appellant

that no further extension will be granted absent extraordinary circumstances.


                                                               ,       0.1
                                                       EL 4p
                                                       JUS •
                                                                        r
                                                             TH LANG-WE S